Opinion issued August 9, 2018




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-17-00640-CV
                           ———————————
                      STEPHANIE JOHNSON, Appellant
                                        V.
             BARRY HARDY AND SHAUN HARDY, Appellees


                On Appeal from the County Court at Law No. 2
                          Galveston County, Texas
                     Trial Court Case No. 14-FD-2773


                         MEMORANDUM OPINION

      This is an appeal from the dismissal of a suit for lack of evidence to support

a grandparent’s standing under Section 102.004(a)(1) of the Family Code. On

appeal, the parties have entered into a mediated settlement agreement, in which the

appellees agree that appellant “has standing to pursue her claim,” meaning the
parties agree that adequate facts exist to support standing under Section

102.004(a)(1), and further agree that the matter should be remanded for appellant

to pursue her claims. See TEX. FAM. CODE § 102.004(a)(1). We therefore vacate the

trial court’s judgment of dismissal and remand the case for further proceedings

consistent with the parties’ mediated settlement agreement. See TEX. R. APP. P.

42.1(a)(2).

      The appeal is dismissed as moot. See TEX. R. APP. P. 43.2(f).




                                            PER CURIAM

Panel consists of Justices Massengale, Brown, and Caughey.




                                        2